Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2017

                                      No. 04-16-00755-CV

              IN THE ESTATE OF AMINITA PEREZ-MUZZA, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2007PB7000089 L2
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
        After this court granted appellant a thirty-three days extension, appellant’s brief was due
January 30, 2017. However, on January 6, 2017, the appellate deadlines were suspended to
allow the parties to engage in mediation. On February 15, 2017, we received a letter advising the
parties were unable to reach a settlement. Accordingly, we ORDER the appellate deadlines
reinstated and ORDER appellant to file his brief in this court on or before March 23, 2017.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court